Citation Nr: 1200721	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-25 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to January 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that denied the appellant's claim of entitlement to service connection for PTSD.

In January 2010, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned.  A transcript of that hearing has been associated with the file.  Thereafter, the Board remanded the case for additional development in March 2010.

The Board recognizes that the RO up to the present has developed and adjudicated this claim as it was framed by the Veteran, i.e., a claim seeking service connection for PTSD.  However, the evidentiary record also indicates diagnoses of major depressive disorder, paranoid personality disorder, bipolar disorder and anxiety disorder.  While this appeal was pending, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In March 2010, the Board remanded the case for additional development, to include contacting the Joint Services Records Research Center (JSRRC) in order to ascertain if the appellant's claimed stressor could be verified.  The JSRRC informed the AMC/RO that it did not maintain morning reports submitted by a unit and that a morning report search may determine if the appellant's unit had documented the incident.  However, the AMC/RO apparently did not perform a search for the morning reports as suggested by JSRRC.  

The Board notes that Morning Reports (MR) were created for the Army from November 1, 1912 through 1974, and that they are "exception based", i.e., they contain information on those individuals who are not "present and accounted for", such as in the following instances:  promotion, demotion, being killed, wounded or missing in action, being assigned to a unit, or leaving a unit, or going to a hospital for treatment.  The NPRC is the depository for MR.  Requests for MR must include the unit, the geographical location of unit, the allegation of event, and a 90-day date range.  On remand, the pertinent MR should be sought.

The Board also notes that the appellant's complete service personnel records, including his narrative evaluation reports, have not been included in the claims file.  On remand, these should be sought.

The appellant reported in his written statement submitted in October 2008, that he found the stressor incident dead soldier in the kitchen of the dead soldier's home in Baltimore.  Such a dead body would likely have been referred to the Office of the Chief Medical Examiner (OCME) for the State of Maryland; it is located in Baltimore.  Corroboration of the existence of said dead body should be attempted through the Maryland OCME.

In addition, review of the evidence of record reveals that the appellant was hospitalized for psychiatric treatment at a VA facility in 2001.  This is reflected in a February 2003 VA Mental Health Social Work Assessment.  However, those inpatient records have not been included in the claims file.  Furthermore, no recent VA records in evidence are dated prior to 2003.

The February 2004 VA psychiatric examination report indicates that the appellant had been sent to jail on two occasions in 2003 for threatened violence with a firearm despite letters to the court from his counselor.  However, the associated court reports such as sentencing reports and psychiatric evaluation reports have not been associated with the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by military departments and VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's VA inpatient and outpatient records, jail sentencing evaluations and treatment records and his Army narrative performance evaluation reports should be obtained and associated with the claims file.

The appellant has not been afforded a VA psychiatric examination.  Review of his VA treatment records reveals that he has been diagnosed with various psychiatric disorders, to include PTSD.  An August 2009 letter written by a VA psychiatrist who treats the appellant indicates that the appellant's PTSD did appear to be related to incidents that occurred during his military service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service, which have continued to the present.  The appellant has presented written statements and testimony to that effect.  VA treatment records reveal various psychiatric diagnoses and a possible link to service.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder in service or within one year of service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

Review of the Veteran's service medical treatment records reveal that he diagnosed in service with a personality disorder (paranoid personality, passive-aggressive personality and immature personality).  This raises the question of a pre-existing psychiatric disorder.  In addition, a February 1985 psychological evaluation indicates that the appellant suffered a head injury with loss of consciousness in a motor vehicle accident that occurred in 1967.  Furthermore, review of the February 2003 VA social work note indicates that the appellant's uncle had committed suicide, that the appellant's father punched him and broke some of his ribs when he was a teenager and that the appellant got intoxicated a lot as a teenager.  However, the RO never addressed the pre-existing disorder aspect of the case.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's entry into active military service in February 1968.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

The RO did not obtain a medical opinion on these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories.

The Board appreciates the efforts of the RO/AMc in this case.  However, the above considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Search, at NPRC or other appropriate sources, for the rest of the Veteran's service medical records.  In particular, the Veteran's inpatient hospital treatment records from November 10, 1970 to November 11, 1970, and all of his Mental Health Clinic records should be obtained.

3.  Search, at NPRC or other appropriate sources, for the rest of the Veteran's service personnel records from the Official Military Personnel File (OMPF).  In particular, the Veteran's narrative performance evaluation reports should be obtained.

4.  Search, at NPRC or other appropriate sources, for the morning reports for the period from April 7, 1968 to July 22, 1968, for the USAOC & S unit at Aberdeen Proving Ground in Maryland, in order to obtain information on any individuals who were not "present and accounted for" by reason of being killed (accident, homicide or suicide) during that time period.

5.  Contact the Office of the Chief Medical Examiner (OCME) for the State of Maryland to ascertain whether any dead body belonging to a soldier from Aberdeen Proving Ground was found in the State during the period from April 7, 1968 to July 22, 1968.

6.  With assistance from the appellant as needed, obtain the records from his mental health care provider(s) (VA or private) from service separation to the present not already of record and associate them in the claims file.  In particular, the records from the Veteran's psychiatric hospitalization in a VA facility in 2001 should be obtained.

7.  All court evaluations/pre-sentencing reports and the records of treatment by any jail facility where the appellant was incarcerated should be sought.

8.  To the extent there is an unsuccessful attempt to obtain these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

9.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service, within the purview of the recent amendment to the regulation governing PTSD claims.

10.  Then review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report should state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record should be addressed.

11.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

a.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity" or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

b.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (February 1968 to January 1970), including behavior that resulted in disciplinary action against him; and

c.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in January 1970.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

12.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

13.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

